Name: Commission Implementing Regulation (EU) 2015/231 of 11 February 2015 amending Implementing Regulation (EU) No 720/2014 on the allocation of import rights for applications lodged for the period 1 July 2014 to 30 June 2015 under the tariff quota opened by Regulation (EC) No 431/2008 for frozen meat of bovine animals and providing for additional quantities to be allocated
 Type: Implementing Regulation
 Subject Matter: foodstuff;  agricultural policy;  tariff policy;  animal product;  trade
 Date Published: nan

 14.2.2015 EN Official Journal of the European Union L 39/5 COMMISSION IMPLEMENTING REGULATION (EU) 2015/231 of 11 February 2015 amending Implementing Regulation (EU) No 720/2014 on the allocation of import rights for applications lodged for the period 1 July 2014 to 30 June 2015 under the tariff quota opened by Regulation (EC) No 431/2008 for frozen meat of bovine animals and providing for additional quantities to be allocated THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 188(1) and (3) thereof, Whereas: (1) Commission Implementing Regulation (EU) No 720/2014 (2) has laid down an allocation coefficient to be applied to the quantities of import rights applied for for the period 1 July 2014 to 30 June 2015 under the tariff quota opened by Commission Regulation (EC) No 431/2008 (3) for frozen meat of bovine animals. (2) Following the publication of Implementing Regulation (EU) No 720/2014, the United Kingdom informed the Commission of an administrative error which led to the notification of a quantity higher than the quantity actually applied for. Taking into account the actual quantity applied for results in the increase of the allocation coefficient and of the import rights to be allocated to all operators concerned. (3) Implementing Regulation (EU) No 720/2014 should therefore be amended accordingly. (4) Rules should be established regarding the allocation of the resulting additional import rights to the operators. (5) Given the need to allocate the additional import rights as soon as possible, this Regulation should enter into force on the day following that of its publication, HAS ADOPTED THIS REGULATION: Article 1 In Article 1 of Implementing Regulation (EU) No 720/2014, 27,09851 % is replaced by 28,237983 %. Article 2 No later than 9 March 2015, Member States shall allocate the additional import rights resulting from the amendment made by Article 1 (the additional import rights) to operators who applied for, and were allocated, import rights under Regulation (EC) No 431/2008 for the import tariff quota period from 1 July 2014 to 30 June 2015. The additional import rights to be allocated to those operators shall amount to 1,139473 % of the quantities applied for. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 February 2015. For the Commission, On behalf of the President, Jerzy PLEWA Director-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Implementing Regulation (EU) No 720/2014 of 27 June 2014 on the allocation of import rights for applications lodged for the period 1 July 2014 to 30 June 2015 under the tariff quota opened by Regulation (EC) No 431/2008 for frozen meat of bovine animals (OJ L 190, 28.6.2014, p. 65). (3) Commission Regulation (EC) No 431/2008 of 19 May 2008 opening and providing for the administration of an import tariff quota for frozen meat of bovine animals covered by CN code 0202 and products covered by CN code 0206 29 91 (OJ L 130, 20.5.2008, p. 3).